Deutsche Bank Natl. Trust Co. v Clanton (2021 NY Slip Op 01029)





Deutsche Bank Natl. Trust Co. v Clanton


2021 NY Slip Op 01029


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
HECTOR D. LASALLE
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2018-10341
 (Index No. 100938/08)

[*1]Deutsche Bank National Trust Company, etc., respondent,
vTony Clanton, appellant, et al., defendants.


Staten Island Legal Services, Staten Island, NY (Sarah Baldwin of counsel), for appellant.
Leopold & Associates, PLLC (Greenberg Traurig, LLP, New York, NY [Steven Lazar and Andrew Wein], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Tony Clanton appeals from an order of the Supreme Court, Richmond County (Charles M. Troia, J.), dated February 5, 2018. The order granted the plaintiff's motion, inter alia, to vacate a discontinuance made pursuant to CPLR 3217(a) and to restore the action to the court's calendar, and denied that defendant's cross motion, inter alia, for leave to serve a late answer.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the order appealed from was superseded by an order of the same court dated March 27, 2019, made upon reargument (see Deutsche Bank Natl. Trust Co. v Clanton, __ AD3d __ [Appellate Division Docket No. 2019-05116; decided herewith]).
CHAMBERS, J.P., LASALLE, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court